PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/000,348
Filing Date: 23 Aug 2020
Appellant(s): Myntti, Matthew, F.



__________________
David G. Burleson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. 35 USC 103, over Myntti et al. in view of Chodosh
a. Appellant argues that the teaching in Myntti et al. regarding surfactants and their concentrations “is applicable to all of the types of materials discussed at ¶ ¶ 0034-37, including . . . cationic surfactants”, suggesting that the lowest possible amount of surfactant permitted in D1/Myntti is 0.2% by weight (p. 8-9).
	The Examiner disagrees.  
Myntti et al. teaches use of cationic surfactants, but does not provide sufficient specificity regarding suitable amounts of cationic surfactants, let alone benzalkonium chloride. The teaching, at paragraph [0038], which does not mention cationic surfactants, provides concentrations for “[p]referred surfactants” including “alkyl sulfonates, aryl sulfonates and zwitterionic surfactants” (Id.). 
It should also be noted here that Myntti et al. also teaches use of quaternary ammonium compounds as antimicrobial agents (see p. 12, para. [0040], lines 25-26), 
MPEP 2144.08. I. states, “When a single prior art reference which discloses a genus encompassing the claimed species or subgenus but does not expressly disclose the particular claimed species or subgenus, Office personnel should attempt to find additional prior art to show the differences between the prior art primary references and the claimed invention as a whole would have been obvious”.
Accordingly, additional prior art, i.e. Chodosh teaching benzalkonium chloride and cationic surfactants as well as suitable amounts thereof for use in antimicrobial surgical cleaners, was used to show that the differences between the prior art primary reference and the claimed invention, as a whole, would have been obvious.
	Here, Chodosh teaches the advantage of using cationic surfactants, e.g. quaternary ammonium compounds, as antimicrobial agents, within the claimed range of 0.9 to 1.7 g/L. 

	b.  Appellant argues there is no expectation of success for using the cationic concentration range of Chodosh in the compositions of Myntti since “Chadosh is directed to nail infections, the majority of which are fungal” (p. 9; also p. 12).

The Examiner disagrees.
Initially, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chadosh is in the field of applicant’s endeavor insofar as it teaches antimicrobial compositions comprising cationic surfactants for treating microbial infections.  The artisan would have a reasonable expectation of success using the cationic surfactant concentrations of Chadosh based on their suitability for use in antimicrobial compositions for treating microbial infections.
The compositions of Chadosh are not simply limited to treatment of nail fungus. The compositions of Chadosh are taught to be “ideally suited for subcutaneous, cutaneous, or mucosal membrane administration” (Abstract), and may exist in a variety of formulations including “a cleanser, a scrub, a vaginal douche, a perianal wipe, a colostomy wipe, a toothpaste, a mouthwash, or a gel” (see col. 13, Claim 31).  The compositions are also useful for surgical patients as a “pre-surgical patient skin preparation” (col. 7, lines 44-49).

c. Appellant further argues, “even if a skilled artisan had the insight to mix and match teachings directed to different application methods, that same artisan would need the additional insight to ignore the surfactant teaching in D1/Myntti and instead focus on a reference that absolutely requires at least one cationic surfactant” (p. 10).
The Examiner disagrees.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. 


d.  Appellant argues that Myntii et al. teaches away from the instant claimed amount of surfactant insofar as “the lowest possible amount of surfactant permitted in D1/Myntti is 0.2 (w/w)” (p. 13).
The Examiner disagrees.
The prior art’s mere disclosure of 0.2% for preferred surfactants does not constitute a teaching away from using less than 0.2% for nonpreferred surfactants because such as disclosure does not criticize, discredit, other otherwise discourage use of lower amounts for nonpreferred surfactants.

e. Appellant argues that the concentration of cationic surfactant, 0.9-1.7g/L, “constitutes a significant reduction—roughly 15%-- in a component that D1/Myntti teaches to be critical to efficacy” and “[t]he PTO already found this difference to be substantial and meaningful in US. Appl. No. 13/684,456, now issued U.S. Patent No. 9,314,017” (p. 13).
	The Examiner disagrees.
	Initially, the patentability of this case does not depend on prosecution history of another application. Each case is examined on its own merits. 

Moreover, it is well settled, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.).
In this case, no evidence has been presented demonstrating the criticality of 0.9 to 1.7 g/L cationic surfactant.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.